Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Singleton Reg No. 69759 on 6/27/2022
The claims shall be amended as the follows:
4.         (Currently Amended) The method of claim 1, wherein scaling the set of transactions into the color component values further comprises:
generating a set of representational colors by encoding [  

 Claim 8     (Currently Amended) A system, comprising:
one or more processors; and
a non-transitory computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
identifying a set of transactions; 
determining a set of categorical behavior transaction types for the set of transactions; 
mapping the set of categorical behavior transaction types to a set of colors in a color coordinate system, each color of the set of colors in the color coordinate system having a set of color component values to form the color; 
scaling the set of transactions into color component values of the set of colors in the color coordinate system to generate a pattern of colorized units at intervals along a timespan of the set of transactions, the set of transactions being scaled by modifying one or more values associated with each transaction to fit at least one color component value of the set of color component values associated with a color mapped to a categorical behavior transaction type; and 
generating a fraud detection model based on the set of transactions and the color component values. 

11.       (Currently Amended) The system of claim 8, wherein scaling the set of transactions into the color component values further comprises:
generating a set of representational colors by encoding [

15.       (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising:
identifying a set of transactions; 
determining a set of categorical behavior transaction types for the set of transactions; 
mapping the set of categorical behavior transaction types to a set of colors in a color coordinate system, each color of the set of colors in the color coordinate system having a set of color component values to form the color; 
scaling the set of transactions into color component values of the set of colors in the color coordinate system to generate a pattern of colorized units at intervals along a timespan of the set of transactions, the set of transactions being scaled by modifying one or more values associated with each transaction to fit at least one color component value of the set of color component values associated with a color mapped to a categorical behavior transaction types; and 
generating a fraud detection model based on the set of transactions and the color component values.

18.       (Currently Amended) The computer program product of claim 15, wherein the set of transactions into scaling the color component values further comprises:
generating a set of representational colors by encoding [. 

Response to Arguments
Applicant’s arguments, see Amendment/Remarks filed 04/05/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the previous rejection of 01/05/2022  has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Based on Remarks filed 04/05/2022 and the amended limitations, the prior art of record neither anticipates nor render obvious the combination of limitations set for the independent claims.
Regarding independent claims 1, 8 or 15, the prior art fails to teach or suggest: “mapping the set of categorical behavior transaction types to a set of colors in a color coordinate system, each color of the set of colors in the color coordinate system having a set of color component values to form the color; scaling the set of transactions into color component values of the set of colors in the color coordinate system to generate a pattern of colorized units at intervals along a timespan of the set of transactions, the set of transactions being scaled by modifying one or more values associated with each transaction to fit at least one color component value of the set of color component values associated with a color mapped to a categorical behavior transaction type and generating a fraud detection model based on the set of transactions and the color component values ” in combination with all limitations recited in claim 1, claim 8 or claim 15.

Claims 2-7, 9-14, 16-20 depend either directly or indirectly from independent claims 1, 8 or  15 and are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619